DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi US2002/0174741 in view of Fischer et al. US2012/0227529.
Kobayashi discloses:

Claim 1- a rotator (41) that is configured to be rotatable about a rotation shaft and has an elliptical shape as viewed in an axis direction of the rotation shaft; a first gear wheel (3) including a first base portion (31) including a first outer circumferential surface and a first inner circumferential surface and having a hollow cylindrical shape (see figure 1) configured to be deformable (3 is “flexible” see at least abstract) by the rotator being inserted in the axis direction of the rotation shaft and external teeth (34) formed in the outer circumferential surface; a second gear wheel (2) including a second base portion (unnumbered) including a second outer circumferential surface and a second inner circumferential surface (unnumbered) and having a hollow cylindrical shape (see figure 1) disposed to cover the external teeth and internal teeth (21) which are formed at positions facing the external teeth of the second inner circumferential surface (see figure 1), with which the external teeth are partially engaged in accordance with deformation of the first base portion by rotation of the rotator (see figure 2); a reinforcement member that is disposed in contact with a region of the second outer circumferential surface corresponding to a region in which the internal teeth of the second inner circumferential surface are formed.
Kobayashi does not disclose a reinforcement member (6) that is disposed in contact with a region of the second outer circumferential surface corresponding to a region in which the internal teeth of the second inner circumferential surface are formed.
	Fischer teaches a reinforcement member that is disposed in contact with a region of the second outer circumferential surface corresponding to a region in which the internal teeth of the second inner circumferential surface are formed (see figure 1) for the purpose of reinforcement.
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kobayashi and provide a reinforcement member that is disposed in contact with a region of the second outer circumferential surface corresponding to a region in which the internal teeth of the second inner circumferential surface are formed, as taught by Fischer, for the purpose of reinforcement.
Claim 2- wherein the rotator comprises a wave generator (4 is a “wave generator”), the first gear wheel comprises a flexspline (3 is a flexspline), and the second gear wheel comprises a circular spline 2 is a circular spline).
Claim 3- wherein at least one of the first gear wheel or the second gear wheel includes resin (the device taught by Fischer includes a “thermoplastic” gear see paragraph 0014).
Claim 4- wherein the reinforcement member is disposed in an annular shape outside the region in which the internal teeth of the second inner circumferential surface are formed, so as to surround the second outer circumferential surface (see figure 1 of Fischer).
Claim 5- wherein the reinforcement member has an annular shape as viewed in the axis direction of the rotation shaft (see figure 1 of Fischer).
Claim 6- wherein the reinforcement member has rigidity higher than rigidity of the second gear wheel (see paragraph 011 of Fischer).
Claim 7- wherein the reinforcement member is metal or ceramic (see paragraph 011 of Fischer).
Claim 8- wherein the second gear wheel includes a support portion that is configured integrally with the second base portion and forms a recess portion in which the reinforcement member is disposed (see unnumbered portions of gear taught by Fischer containing the reinforcement member (6).
Claim 9- wherein the second gear wheel is constituted by a thin-wall structure having a substantially uniform thickness (3 is thin walled see figure 1).
Claim 10- wherein at least one of the first gear wheel or the second gear wheel includes a plating layer formed on a surface (see figure 3).
Claim 11- wherein the plating layer includes at least one of an electroless plating layer or an electroplating layer (paragraph 0014).
Claim 13- integrally forming, by insert molding with resin (paragraph 0016 of Fischer), a circular spline (20 of Kobayashi) and a reinforcement member (6 of Fischer), the reinforcement member being disposed in contact with an outside of a region in which internal teeth of the circular spline are formed (see figure 1 of Kobayashi); and assembling the circular spline with which the reinforcement member is held in contact, a wave generator (4 of Kobayashi), and a flexspline (3 of Kobayashi).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi US2002/0174741 in view of Fischer et al. US2012/0227529 in view of JP 2004513306.
Kobayashi in view of Fischer discloses all of the claimed subject matter as described above. Kobayashi in view of Fischer does not disclose injection molding a flexspline.
	JP 2004513306 teaches injection molding a flexspline (see English description) for the purpose of providing a low cost easily manufactured flexible gear.
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kobayashi in view of Fischer and provide injection molding a flexspline, as taught by JP 2004513306, for the purpose of providing a low cost easily manufactured flexible gear.

Allowable Subject Matter

Claims 12, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art neither discloses nor renders obvious the claimed combination including: “the reinforcement member is held in contact with an outer circumferential surface of the side wall portion, the outer circumferential surface of the side wall portion is configured to be oblique so as to be closer to the rotation shaft as the outer circumferential surface approaches the lid portion, and the reinforcement member includes a tapered surface that is brought into contact with the outer circumferential surface” nor  “temporarily assembling a wave generator, a flexspline, and a circular spline and driving the temporarily assembled wave generator, flexspline, and circular spline; measuring backlash between the flexspline and the circular spline; and determines a plating thickness on a basis of a measurement result of the backlash and plates at least one of the flexspline or the circular spline”, as in claims 12 and 15.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERENCE BOES whose telephone number is (571)272-4898. The examiner can normally be reached Monday-Friday 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Joyce can be reached on (571) 272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TERENCE BOES
Primary Examiner
Art Unit 3658



/TERENCE BOES/Primary Examiner, Art Unit 3658